PER CURIAM
Defendant appeals his conviction for possession of methamphetamine, arguing that the police officer exceeded his authority under ORS 810.410(3)(b) (1995)1 when he extended a traffic stop to ask defendant to consent to a search of his vehicle without having reasonable suspicion to support the continued detention. The state concedes that, under the law as it existed at the time of the stop, the trial court erred in denying defendant’s motion to suppress, and we agree. State v. Toevs, 327 Or 525, 964 P2d 1007 (1998); State v. Aguilar, 139 Or App 175, 912 P2d 379, rev den 323 Or 265 (1996).
Reversed and remanded.

 The version of ORS 810.410(3)(b) in effect in 1996, when the events in question occurred, continues to apply to this case. State v. Fugate, 332 Or 195, 26 P3d 802 (2001).